Carlisle, J.
The defendant was indicted for an assault with intent to murder, found guilty of shooting at another, and sentenced to serve from 2 to 4 years in the penitentiary. His motion for a new trial, based on the usual general grounds and two special grounds, was denied, and he has brought the present writ of error to have that judgment reviewed. Counsel for the defendant, in their brief in this court, have expressly abandoned all grounds of the motion for a new trial except special ground 2 in which error is assigned upon the trial court’s failure to *713charge “the law of justifiable homicide and manslaughter as related to the question of self-defense,” for the following reasons: “(a) The evidence in the case and the statement of the defendant raised a question of self-defense, and such evidence and statement demanded that the court charge, without request, the applicable law of justifiable homicide and manslaughter.”
Decided April 6, 1956.
Scoggin & Martin, for plaintiff in error.
Chastine Parker, Solicitor-General, contra.
1. A ground of a motion for new trial such as indicated above is to'o vague and indefinite an assignment of error to present any question for determination by this court. Smith v. State, 125 Ga. 300 (54 S. E. 124; Hudson v. State, 26 Ga. App. 596 (4) (107 S. E. 94), and citations.

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.